Citation Nr: 18100203
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 09-43 347
DATE:	March 29, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for the cause of the Veterans death is remanded for additional development.
The Veteran served honorably in the United States Army from July 1969 to July 1971, including combat service in the Republic of Vietnam.  Unfortunately, the Veteran passed away in October 2008.  The appellant is the Veterans widow. 
This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In June 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The record does not reflect substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Boards order)).  Specifically, the Boards June 2013 remand directives instructed the AOJ, in relevant part, to issue a Supplemental Statement of the Case (SSOC) which considered new evidence (a letter from Dr. Johnson dated January 2011) that was timely submitted by the appellant after the December 2010 Statement of the Case (SOC).  The SSOC issued in July 2013 neither listed nor addressed the January 2011 letter from Dr. Johnson.  Therefore, this matter must be remanded back to the AOJ. 
 
The matter is REMANDED for the following action:
1. Issue an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim, to include the applicable laws and regulations considered pertinent to the issue on appeal, as well as a summary of the evidence of record.  After the appellant has an opportunity to respond, the case should be returned to the Board if and only if the appellant files a timely substantive appeal.    
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Kutrolli, Associate Counsel

